UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6619


DAVID JOSEPH SANCHEZ, JR.,

                Petitioner – Appellant,

          v.

MARIE VARGO, Warden, Sussex II State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00400-REP)


Submitted:   March 17, 2015                 Decided:   March 18, 2015


Before WILKINSON and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carolyn M. Sweeney, Joshua C. Toll, Sara A. Silverstein,
Samuel E. Doran, Stephen D. Saltarelli, KING & SPALDING LLP,
Washington, D.C., for Appellant. Mark R. Herring, Attorney
General, Victoria Johnson, Assistant Attorney General, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David      Sanchez,      Jr.,      appeals      the     district         court’s     order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                               Sanchez

was convicted in 1999 of capital murder and related offenses and

is serving a sentence of life plus eighteen years without the

possibility of parole.              The sole issue raised in this appeal is

whether     Sanchez      is     entitled        to     retroactive         application        of

Miller v.     Alabama,        132   S.    Ct.       2455    (2012).        In    Miller,     the

Supreme     Court     held     that      the        Eighth    Amendment         prohibits      a

mandatory sentence of life without parole for an offender who

was under the age of eighteen at the time of the offense.                                    Id.

at 2461.      Sanchez was seventeen when he committed the relevant

crimes.

      This case is governed by our recent decision in Johnson v.

Ponton,    ___    F.3d   ___,       2015 WL 924049        (4th   Cir.     2015).      In

Johnson,    we    held   “that      the    Miller          rule    is    not    retroactively

applicable to cases on collateral review.”                          Id. at *1.       In light

of Miller, we affirm the denial of Sanchez’s § 2254 petition.

We   dispense     with    oral      argument         because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                2